COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-274-CV



IN RE ROBERT E. RAGLAND	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

The court has also considered relator’s “Motion To Suspend Rules.”  The motion is 
GRANTED
.  The court will forward a copy of relator’s petition for writ of mandamus to all parties with a copy of this opinion.



PER CURIAM





PANEL  A:  GARDNER, LIVINGSTON, and HOLMAN, JJ.



DELIVERED:  July 7, 2008 

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.